Title: To James Madison from Thomas Clark, 24 January 1814
From: Clark, Thomas
To: Madison, James


        
          Sir
          Philadelphia January 24th 1814
        
        I have taken the liberty to send you a copy of the second edition of the naval history of the U.S. I have also enclosed proposals for the publication of a history of the United States. It is hoped your patronage will not be denied to a work, which the state of our country so much demands. Unfortunately our history has been greatly neglected; & this has been attended with effects extremely pernicious. For our countrymen, believing that the history of America affords few occurrences of an interesting nature, have turned their attention to that of Europe: & hereby have foreign predelictions been excited & cherished. There is nothing that would more effectually tend to form the spirit of nationality, in the inhabitants of the United States, than the study of the history of our country.
        In collecting materials for the present work, all the printed documents & histories, on the Affairs of N. America, have been examined. The records

of the General & state Governments will also be consulted; &, it is expected, that much important information will be obtained from Gentlemen, who have held public stations. Any communication from you, within the scope of the work, will be thankfully received.
        A volume, intended as a specimen of the work, will immediately be put to press. I am Sir with respect & esteem Your obedient Servant
        
          Thomas Clark
        
        
          My address is No 37 south second St. Philadelp.
        
      